This was an action to recover damages for breach of contract for rental of a certain mill for grinding corn and other grains, and for amount due for board furnished. *Page 840 
From judgment that the plaintiff administrator recover nothing on the rental contract, and that the feme plaintiff recover of the defendant $775.00 on account of board furnished, the defendant appealed, assigning errors.
The Court being evenly divided in opinion, Stacy, C. J., not sitting, the judgment of the Superior Court is affirmed, as the disposition of this appeal, without becoming a precedent, in accord with the practice of the Court. Collins v. Ins. Co., 213 N.C. 800.
Affirmed.